728 N.W.2d 458 (2007)
William MILLER, Plaintiff-Appellee,
v.
ALLSTATE INSURANCE COMPANY, Defendant, Cross-Defendant-Appellant, and
PT Works, Inc., Cross-Plaintiff-Appellee.
Docket No. 132352. COA No. 259992.
Supreme Court of Michigan.
March 28, 2007.
On order of the Court, the application for leave to appeal the September 19, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to the Court of Appeals to determine whether PT Works may properly be incorporated solely under the Business Corporations Act and not the Professional Services Corporations Act, and, once that determination is made, to reconsider (if necessary) whether physical therapy provided by PT Works was "lawfully rendered" under MCL 500.3157.
We do not retain jurisdiction.